           Case 1:18-cv-01478-DAD-GSA Document 30 Filed 08/13/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                             EASTERN DISTRICT OF CALIFORNIA
10

11   CHRISTOPHER ALLEN VAN GESSEL, 1:18-cv-01478-DAD-GSA-PC
12                Plaintiff,                     ORDER GRANTING DEFENDANTS’ EX
                                                 PARTE MOTION FOR EXTENSION OF
13         vs.                                   TIME TO FILE OPPOSITION TO
                                                 PLAINTIFF’S MOTION FOR SUMMARY
14   THOMAS MOORE, et al.,                       JUDGMENT
                                                 (ECF No. 29.)
15               Defendants.
                                                 DEADLINE: THIRTY DAYS AFTER THE
16
                                                 DATE THAT DEFENDANTS’ MOTION TO
17
                                                 DISMISS AND MOTION FOR SUMMARY
                                                 JUDGMENT HAVE BEEN RESOLVED
18

19          Plaintiff, Christopher Allen Van Gessel, is a federal prisoner proceeding pro se and in
20   forma pauperis with this civil rights action pursuant to Bivens vs. Six Unknown Agents, 403
21   U.S. 388 (1971) and the Federal Tort Claims Act (FTCA), 28 U.S.C. § 1346(b).
22          On July 9, 2020, Defendants filed a motion to dismiss (ECF No. 24) and a motion for
23   summary judgment (ECF No. 25). On July 23, 2020, Plaintiff filed a motion for summary
24   judgment. (ECF No. 26.) These motions are pending.
25          On August 10, 2020, Defendants filed an ex parte motion for extension of time to file an
26   opposition to Plaintiff’s motion for summary judgment. (ECF No. 29.) Defendants request that
27   the deadline to file their opposition be extended to a date after the Court resolves Defendants’
28   motion to dismiss (ECF No. 24) and motion for summary judgment (ECF No. 25). In the


                                                    1
           Case 1:18-cv-01478-DAD-GSA Document 30 Filed 08/13/20 Page 2 of 2



 1   alternative, Defendants request that the Court deny Plaintiff’s motion for summary judgment
 2   without prejudice for failure to comply with the Federal Rules of Civil Procedure and the Court’s
 3   Local Rules. Defendants contend that Plaintiff’s motion has not “identif[ied] each claim or
 4   defense – or the part of each claim or defense – on which summary judgment is sought,” as
 5   required by Rule 56(a) of the Federal Rules of Civil Procedure.
 6          The Court finds good cause to grant Defendants’ motion for extension of time.
 7   Accordingly, IT IS HEREBY ORDERED that Defendants are granted an extension of time until
 8   thirty days after the date that their pending motion to dismiss and motion for summary judgment
 9   have been resolved, in which to file an opposition to Plaintiff’s motion for summary judgment.
10
     IT IS SO ORDERED.
11

12      Dated:     August 13, 2020                            /s/ Gary S. Austin
                                                     UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                    2
